DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statement filed 4/29/2021 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an output device for outputting to the user a first state of a first monitoring device from the at least one monitoring device corresponding to the first identifier” and claim 11 similarly recites the limitation “an output device for outputting to the user a first state of a first monitoring device of the at least one monitoring device corresponding to the first identifier.” 
These limitations of claim 1 and 11 above render the respective claims indefinite because it is unclear whether the phrase “corresponding to the first identifier” applies to “a first state,” “a first monitoring device,” or “the at least one monitoring device.” In other words, it is unclear if the limitation is intended to be read as any of 1) “a first state of a first monitoring device…corresponding to the first identifier”, 2) “a first state of a first monitoring device…corresponding to the first identifier”, or 3) “a first state of a first monitoring device of the at least one monitoring device corresponding to the first identifier.”
For the purposes of further examination, the examiner assumes that either of “a first state…” or “a first monitoring device” corresponds to the first identifier.
Claim 11 additionally recites “at least one monitoring device” (singular or plural) but then later recites the limitation “storing a plurality of states of the plurality of monitoring devices (plural),” thereby rendering the claim indefinite because it is unclear if the claim is limited to a plurality of monitoring devices or can also include only a single monitoring device. For the purposes of further examination, the examiner interprets the claim as including either a single monitoring device or a plurality of monitoring devices (i.e. at least one monitoring device). Applicant may amend the limitation “storing a plurality of states of the plurality of monitoring devices” to recite “storing a plurality of states of the at least one monitoring device.”
Similarly, dependent claim 12 recites “a network for connecting the plurality of devices, the server, and the user computer,” which renders the claim indefinite for the same reasons as claim 11 above (it is unclear if infringement occurs when there is at least one monitoring device or if infringement occurs when there are a plurality of monitoring devices). Furthermore, because claim 12 recites “the plurality of devices” rather than “monitoring devices,” it is unclear whether claim 12 is actually referring to the at least one monitoring device of claim 11, or could be referring to a different “plurality of devices.” For the purposes of further examination, the examiner interprets claim 12 as including either a single monitoring device or a plurality of monitoring devices (i.e. at least one monitoring device). Applicant may overcome the rejection by amending the limitation to recite “a network for connecting the at least one monitoring device, the server, and the user computer.” 
Claims 2-10 and 12-16 are also rejected as they depend from claims 1 and 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claim 1 and the respective dependent claims 2-10 recite “A system comprising: a network…at least one monitoring device…a server…a user computer” (i.e. a machine). Independent claim 11 and the respective dependent claims 12-16 recite “A system comprising: at least one monitoring device…a server…a user computer…” (i.e. a machine). Independent claim 17 and the respective dependent claims 18-20 recite “A system comprising: a device…a user computer…” (i.e. a machine). These claims all fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 11 recite limitations for: monitoring a state of a respective item relative to a first parameter, wherein the first parameter is selected from the group consisting of ambient light, humidity, air pressure, vibration, shock, temperature, air quality, and location; storing a list of a plurality of identifiers, storing a plurality of states, wherein each identifier is at least one character which uniquely identifies a respective item; inputting a first identifier; outputting to a user a first state corresponding to the first identifier; wherein the first state corresponds to a state of a first item of the plurality of items with the first item. Independent claim 17 recites limitations for monitoring a state of an item relative to a parameter; and outputting a health of the item to a user, wherein the health is determined from the state using a predetermined algorithm. These limitations of independent claims 1, 11, and 17 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 11, and 17 above amount to processes for tracking and outputting the state of an item. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. tracking and outputting the state of an item – which as per ¶ 0003-0004 of the background of applicant’s specification pertains to items being shipped, transported, or mailed), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 11, and 17 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. tracking and outputting the state of an item) using generic computers/computer components (i.e. a network, at least one monitoring device and a first monitoring device, a server, and a user computer comprising generic input and output devices for inputting/outputting information of claim 1; at least one monitoring device and a first monitoring device, a server, and a user computer comprising generic input and output devices for inputting/outputting information of claim 11; and “a device” and “a user computer” of claim 17). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Additionally, the claims recite the use of “at least one monitoring device” (claims 1, 11, 17) and “a first monitoring device” (claims 1 and 11) associated with an item to monitor a state of an item relative to a parameter. However, these additional elements/functions merely amount to the use of the monitoring device(s) (which under the broadest reasonable interpretation, covers a generic GPS, temperature sensor, etc.) in its ordinary capacity to monitor a parameter (e.g. temperature, location, etc.). Similarly, the use of the server for storing identifiers and states of monitoring devices and transmitting information through a network (claims 1 and 11) amounts to the use of a server in its ordinary capacity (storing and transmitting data). The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. That the monitoring device(s), server, and user computer are connected and in communication (claims 1, 11) through a network (claim 1) at best links the performance of the abstract idea to a particular technological environment but does not indicate that the claims recite anything that integrates the abstract idea into a practical application. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1, 11, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. tracking and outputting the state of an item) using generic computers/computer components (i.e. a network, at least one monitoring device and a first monitoring device, a server, and a user computer comprising generic input and output devices for inputting/outputting information of claim 1; at least one monitoring device and a first monitoring device, a server, and a user computer comprising generic input and output devices for inputting/outputting information of claim 11; and “a device” and “a user computer” of claim 17). As mentioned above, the monitoring device(s) (for monitoring a parameter associated with the item), server (for storing and receiving/transmitting information), and user computer (for inputting/outputting information using generic input and output devices) are merely used in their ordinary capacity to apply the abstract idea, which does not add significantly more than the abstract idea. That the monitoring device(s), server, and user computer are connected and in communication (claims 1, 11) through a network (claim 1) at best links the performance of the abstract idea to a particular technological environment but does not indicate that the claims recite anything that amounts to significantly more. Considering the above additional elements as an ordered combination does not alter the analysis above or add anything that amounts to significantly more. 
Dependent Claims 2-10, 12-16, and 18-20: 
Dependent claims 2-10, 12-16, and 18-20 are directed to the same abstract idea as independent claims 1, 11, and 17 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Claim 2 recites an input/output device having a graphical user interface to implement the input device and output device recited in claim 1, however, the claim the input/output device having a GUI still merely uses generic computer implementation to apply the abstract idea. Claim 3 limits the network to “the Internet,” which merely amounts to an attempt to limit the use of the abstract idea to a particular technological environment. Claims 4 and 18 specify the first monitoring device being attached to the item by an attachment member, however, these limitations at best act to limit the first monitoring device to a particular field of use (item tracking) and do not integrate the abstract idea into a practical application or amount to significantly more. Claims 5-6 and 19-20 merely further describe the abstract idea by specifying the first item is a container (claims 5 and 19) and that the monitoring device is inside the container (claims 6 and 20). Claims 7-10 and 13-16 further link the performance of the abstract idea to a particular technological environment by specifying the output device includes a display (claims 7 and 10) to apply the steps of displaying a dashboarding indicating the first state (claims 8 and 11), wherein the dashboard allows the user to monitor the state (claims 9 and 12), and wherein the dashboard allows the user to monitor the health of the first item which is determined from the first state using a predetermined algorithm (claims 10 and 13). Claim 12 recites a network connecting the devices, the server, and the user computer that merely links the performance of the abstract idea to a particular technological environment but does not indicate that the claims recite anything that integrates the abstract idea into a practical application, similar to claim 1. 
Therefore, claims 1-20 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150154555 A1 to Skaaksrud in view of US 20200311663 A1 to Chopko et al. (Chopko). 

Claim 1: Skaaksrud teaches: 
A system (Skaaksrud: Fig. 2 and ¶ 0145, ¶ 0021 showing system including network, wireless nodes, ID nodes, user access devices, etc.) comprising: 
a network (Skaaksrud: Fig. 2 and ¶ 0145 showing a network 105); 
at least one monitoring device operatively connected to the network (Skaaksrud: Fig. 2 and ¶ 0145 showing plurality of “ID nodes” operatively connected to the network, e.g. via the master nodes; also see Fig. 3 and ¶ 0151-0153 detailing an ID node), with each of the at least one monitoring device associated with a respective item (Skaaksrud: see at least ¶ 0137-0138, ¶ 0149, ¶ 0527 showing the ID node is associated with a package or object, i.e. an item)
wherein each of the at least one monitoring device monitors a state of the respective item relative to a first parameter (Skaaksrud: ¶ 0158, ¶ 0160, ¶ 0219, ¶ 1001 showing the ID nodes monitors environmental conditions, e.g. temperature/humidity/moisture; also see at least ¶ 0160 showing location monitoring by the ID node), 
wherein the first parameter is selected from the group consisting of ambient light, humidity, air pressure, vibration, shock, temperature, air quality, and location (Skaaksrud: as above, see ¶ 0158, ¶ 0160, ¶ 0219, ¶ 1001 showing the ID nodes monitors environmental conditions, e.g. temperature/humidity/moisture; also see at least ¶ 0160 showing location monitoring by the ID node); 
a server for communicating with the at least one monitoring device through the network (Skaaksrud: Fig. 2 and ¶ 0145 showing server in connection with the ID nodes at least via the network), for storing a list of a plurality of identifiers (Skaaksrud: ¶ 0149, ¶ 0543 showing tracking number of the item is associated with the ID node; ¶ 0258-0261 showing data stored on the server including the tracking number in ¶ 0261), and for storing a plurality of states of the at least one monitoring device (Skaaksrud: Fig. 5 and ¶ 0250 showing location data 555 and sensor data 550 stored in the server memory; also see at least ¶ 0277, ¶ 0279, ¶ 0309, ¶ 0553 showing location/sensor data uploaded from ID nodes to the server), 
wherein each identifier is at least one character which uniquely identifies a respective item (Skaaksrud: ¶ 0141 showing unique identifier or tracking number); 
and a user computer associated with a user and operatively connected to the server through the network (Skaaksrud: Fig 2 and ¶ 0145 showing user access device(s) 200 and 205), 
the user computer (Skaaksrud: Fig. 2 user access device(s) 200/205) including: 
an input device for inputting a first identifier and for communicating the first identifier to the server (Skaaskrud: ¶ 0543 and ¶ 0682 showing user access device includes an application/program for inputting the tracking number or other identifier which associates the ID node with the item; also see ¶ 0556); 

With respect to the limitation: 
and an output device for outputting to the user a first state of a first monitoring device from the at least one monitoring device corresponding to the first identifier 
Skaaksrud teaches the user access device(s) accessing the data collected by the ID node (Skaaksrud: ¶ 0012-0015, ¶ 0017, ¶ 0284-0286), and separately teaches that the user access device outputs information via a user interface (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627) but does not specifically disclose the user access device outputting the state of the monitoring devices corresponding to the first identifier. However, Chopko teaches, in response to scanning/inputting information identifying an ID tag, displaying output parameters on a user device corresponding to the item associated with the scanned ID tag including all time-based locations and freshness levels along the journey of the item (Chopko: ¶ 0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the output of time-based location and freshness parameters during the journey on a user device of Chopko in the item tracking system of Skaaksrud with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Consumers are becoming increasingly concerned with the origin of the perishable goods they are purchasing, as well as freshness level…Improved systems, particularly improved tracking and freshness prediction systems would provide benefits to the industry” (Chopko: ¶ 0005).

Skaaksrud, as modified above, further teaches: 
wherein the first state of the first monitoring device corresponds to a state of a first item of the plurality of items with the first item associated with the first monitoring device (Skaaksrud: at least ¶ 0284-0286 showing the data collected from the ID node includes at least a first state of the node, i.e. monitoring device, associated with the item)

Claim 2: Skaaksrud/Chopko teach claim 1. Skaaksrud, as modified above, further teaches: 
wherein the user computer includes an input/output device having a graphical user interface for implementing the input device and the output device (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627, ¶ 0707 showing graphical user interface of user device used for input and output of information) 

Claim 3: Skaaksrud/Chopko teach claim 1. Skaaksrud, as modified above, further teaches: 
wherein the network is the Internet (Skaaksrud: ¶ 0140 showing “Network 105 may be a general data communication network involving a variety of communication networks or paths. Those skilled in the art will appreciate that such exemplary networks or paths may be implemented with hard wired structures (e.g., LAN, WAN, telecommunication lines, telecommunication support structures and telecommunication processing equipment, etc.), wireless structures (e.g., antennas, receivers, modems, routers, repeaters, etc.) and/or a combination of both depending upon the desired implementation of a network that interconnects server 100 and other components shown in FIG. 1”; also see ¶ 0141, ¶ 0999 showing internet protocol)

Claim 4: Skaaksrud/Chopko teach claim 1. Skaaksrud as modified above further teaches: 
wherein the first monitoring device is attached to the first item by an attachment member (Skaaksrud: ¶ 0654 showing “ID node 7505 is attached with adhesive to an interior surface of container”)

Claim 5: Skaaksrud/Chopko teach claim 1. Skaaksrud, as modified above, further teaches: 
wherein the first item is a container (Skaaksrud: ¶ 0650 showing item is a package, i.e. container)

Claim 6: Skaaksrud/Chopko teach claim 5. Skaaksrud, as modified above, further teaches: 
wherein the first monitoring device is inside the container (Skaaksrud: ¶ 0650 showing the node may be placed/adhered to an interior portion of the package or build into the package itself)

Claim 7: Skaaksrud/Chopko teach claim 1. Skaaksrud, as modified above, further teaches: 
wherein the output device includes a display (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627, ¶ 0707 showing graphical user interface of user device used for input and output of information)

Claim 8: Skaaksrud/Chopko teach claim 7. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches: 
wherein the display displays a dashboard indicating the first state (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of time-based location and freshness parameters during the journey on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 1 above. 

Claim 9: Skaaksrud/Chopko teach claim 8. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches:
wherein the dashboard allows the user to monitor the state of the first item (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display allowing the user to monitor the time-based location and freshness parameters during the journey of the item on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 1 above. 

Claim 10: Skaaksrud/Chopko teach claim 8. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches:
wherein the dashboard allows the user to monitor the health of the first item (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”), 
wherein the health is determined from the first state using a predetermined algorithm (Chopko: ¶ 0021, ¶ 0041-0047 showing methods for determining current freshness levels of the item using historical freshness parameters of other items and consumer parameters)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display allowing the user to monitor the time-based location and freshness parameters, i.e. health of the item during the journey on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 1 above. 

Claim 11: Skaaksrud teaches: 
A system (Skaaksrud: Fig. 2 and ¶ 0145, ¶ 0021 showing system including network, wireless nodes, ID nodes, user access devices, etc.) comprising: 
at least one monitoring device (Skaaksrud: Fig. 2 and ¶ 0145 showing plurality of “ID nodes”; also see Fig. 3 and ¶ 0151-0153 detailing an ID node), with each of the at least one monitoring device associated with a respective item (Skaaksrud: see at least ¶ 0137-0138, ¶ 0149, ¶ 0527 showing the ID node is associated with a package or object, i.e. an item), 
wherein each of the at least one monitoring device monitors a state of the respective item relative to a first parameter (Skaaksrud: ¶ 0158, ¶ 0160, ¶ 0219, ¶ 1001 showing the ID nodes monitors environmental conditions, e.g. temperature/humidity/moisture; also see at least ¶ 0160 showing location monitoring by the ID node), 
wherein the first parameter is selected from the group consisting of ambient light, humidity, air pressure, vibration, shock, temperature, air quality, and location (Skaaksrud: as above, see ¶ 0158, ¶ 0160, ¶ 0219, ¶ 1001 showing the ID nodes monitors environmental conditions, e.g. temperature/humidity/moisture; also see at least ¶ 0160 showing location monitoring by the ID node); 
a server for communicating with the at least one monitoring device (Skaaksrud: Fig. 2 and ¶ 0145 showing server in connection with the ID nodes at least via the network), for storing a list of a plurality of identifiers (Skaaksrud: ¶ 0149, ¶ 0543 showing tracking number of the item is associated with the ID node; ¶ 0258-0261 showing data stored on the server including the tracking number in ¶ 0261), and for storing a plurality of states of the plurality of monitoring devices (Skaaksrud: Fig. 5 and ¶ 0250 showing location data 555 and sensor data 550 stored in the server memory; also see at least ¶ 0277, ¶ 0279, ¶ 0309, ¶ 0553 showing location/sensor data uploaded from ID nodes to the server), 
wherein each identifier is at least one character which uniquely identifies a respective item (Skaaksrud: ¶ 0141 showing unique identifier or tracking number); and 
a user computer associated with a user and operatively connected to the server (Skaaksrud: Fig 2 and ¶ 0145 showing user access device(s) 200 and 205 connected to server through network 105), 
the user computer (Skaaksrud: Fig. 2 user access device(s) 200/205) including: 
an input device for inputting a first identifier and for communicating the first identifier to the server (Skaaskrud: ¶ 0543 and ¶ 0682 showing user access device includes an application/program for inputting the tracking number or other identifier which associates the ID node with the item; also see ¶ 0556); and 

With respect to the limitation: 
an output device for outputting to the user a first state of a first monitoring device of the at least one monitoring device corresponding to the first identifier; 
Skaaksrud teaches the user access device(s) accessing the data collected by the ID node (Skaaksrud: ¶ 0012-0015, ¶ 0017, ¶ 0284-0286), and separately teaches that the user access device outputs information via a user interface (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627) but does not specifically disclose the user access device outputting the state of the monitoring devices corresponding to the first identifier. However, Chopko teaches, in response to scanning/inputting information identifying an ID tag, displaying output parameters on a user device corresponding to the item associated with the scanned ID tag including all time-based locations and freshness levels along the journey of the item (Chopko: ¶ 0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the output of time-based location and freshness parameters during the journey on a user device of Chopko in the item tracking system of Skaaksrud with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Consumers are becoming increasingly concerned with the origin of the perishable goods they are purchasing, as well as freshness level…Improved systems, particularly improved tracking and freshness prediction systems would provide benefits to the industry” (Chopko: ¶ 0005).

Skaaksrud, as modified above, further teaches: 
wherein the first state of the first monitoring device corresponds to a state of a first item of the plurality of items with the first item associated with the first monitoring device (Skaaksrud: at least ¶ 0284-0286 showing the data collected from the ID node includes at least a first state of the node, i.e. monitoring device, associated with the item)

Claim 12: Skaaksrud/Chopko teach claim 11. Skaaksrud, as modified above, further teaches: 
further comprising: a network for connecting the plurality of devices, the server, and the user computer (Skaaksrud: Fig. 2 and ¶ 0145 showing a network 105); 

Claim 13: Skaaksrud/Chopko teach claim 11. Skaaksrud, as modified above, further teaches: 
wherein the output device includes a display (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627, ¶ 0707 showing graphical user interface of user device used for input and output of information)

Claim 14: Skaaksrud/Chopko teach claim 13. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches:
wherein the display displays a dashboard indicating the first state (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of time-based location and freshness parameters during the journey on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 11 above. 

Claim 15: Skaaksrud/Chopko teach claim 14. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches:
wherein the dashboard allows the user to monitor the state of the first item (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display allowing the user to monitor the time-based location and freshness parameters during the journey of the item on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 1 above. 

Claim 16: Skaaksrud/Chopko teach claim 14. With respect to the following limitation, Skaaksrud does not explicitly teach, however, Chopko teaches:
wherein the dashboard allows the user to monitor the health of the first item (Chopko: ¶ 0048 showing output parameters displayed on a user device enabling the user to view “at least one of a map 102 displaying time-based locations of the perishable goods 34 along with the output parameters 100 at the time-based locations, a data table 104 of output parameters 100, a freshness versus time graph 106, a text write-up (not shown), or any other method of displaying output parameters known to one of skill in the art”), 
wherein the health is determined from the first state using a predetermined algorithm (Chopko: ¶ 0021, ¶ 0041-0047 showing methods for determining current freshness levels of the item using historical freshness parameters of other items and consumer parameters)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display allowing the user to monitor the time-based location and freshness parameters, i.e. health of the item during the journey on a user device of Chopko in the item tracking system of Skaaksrud/Chopko with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in the rejection of claim 1 above. 

Claim 17: Skaaksrud teaches: 
A system (Skaaksrud: Fig. 2 and ¶ 0145, ¶ 0021 showing system including network, wireless nodes, ID nodes, user access devices, etc.) comprising: 
a device (Skaaksrud: Fig. 2 and ¶ 0145 showing plurality of “ID nodes”; also see Fig. 3 and ¶ 0151-0153 detailing an ID node) for monitoring a state of an item relative to a parameter (Skaaksrud: ¶ 0158, ¶ 0160, ¶ 0219, ¶ 1001 showing the ID nodes monitors environmental conditions, e.g. temperature/humidity/moisture; also see at least ¶ 0160 showing location monitoring by the ID node); and 

With respect to the limitation: 
a user computer for outputting a health of the item to a user associated with the user computer, wherein the health is determined from the state using a predetermined algorithm
Skaaksrud teaches the user access device(s) accessing the data collected by the ID node (Skaaksrud: ¶ 0012-0015, ¶ 0017, ¶ 0284-0286), and separately teaches that the user access device outputs information via a user interface (Skaaksrud: ¶ 0534-0535, ¶ 0613, ¶ 0627) but does not specifically disclose the user access device outputting the state of the monitoring devices corresponding to the first identifier. However, Chopko teaches, in response to scanning/inputting information identifying an ID tag, displaying output parameters on a user device corresponding to the item associated with the scanned ID tag including all time-based locations and freshness levels along the journey of the item (Chopko: ¶ 0048). Chopko further teaches that the methods for the determination of freshness levels, i.e. the “health” of the item includes determining the freshness levels using historical freshness parameters of other items and consumer parameters (Chopko: ¶ 0021, ¶ 0041-0047). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the output of time-based location and freshness parameters during the journey on a user device, and using historical data and consumer parameters for determining freshness levels of Chopko in the item tracking system of Skaaksrud with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Consumers are becoming increasingly concerned with the origin of the perishable goods they are purchasing, as well as freshness level…Improved systems, particularly improved tracking and freshness prediction systems would provide benefits to the industry” (Chopko: ¶ 0005).

Claim 18: Skaaksrud/Chopko teach claim 17. Skaaksrud, as modified above, further teaches: 
wherein the device is attached to the item by an attachment member (Skaaksrud: ¶ 0654 showing “ID node 7505 is attached with adhesive to an interior surface of container”)

Claim 19: Skaaksrud/Chopko teach claim 17. Skaaksrud, as modified above, further teaches:
wherein the item is a container (Skaaksrud: ¶ 0650 showing item is a package, i.e. container)

Claim 20: Skaaksrud/Chopko teach claim 19. Skaaksrud, as modified above, further teaches:
wherein the device is inside the container (Skaaksrud: ¶ 0650 showing the node may be placed/adhered to an interior portion of the package or build into the package itself)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628